Case 6:20-cv-00273-JDK-KNM Document 14 Filed 06/17/20 Page 1 of 2 PageID #: 66




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 DEMETRIUS RENEE KELLUM,                           §
 #1936979,                                         §
                                                   §
         Plaintiff,                                §
                                                   §          Case No. 6:20-CV-273-JDK-KNM
 v.                                                §
                                                   §
 STATE OF TEXAS, et al.,                           §
                                                   §
         Defendants.

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This action was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636. Docket No. 5. The Report and Recommendation of the Magistrate Judge

 (Docket No. 8) recommended that Plaintiff’s civil rights complaint against Defendants Jacob

 Putman, Matt Bingham, and Judge Christi Kennedy be dismissed with prejudice pursuant to

 28 U.S.C. § 1915A(b)(1). The Report further recommended that Plaintiff’s complaint against the

 State of Texas be dismissed without prejudice for lack of subject matter jurisdiction. Plaintiff filed

 written objections. Docket No. 12.

        The Court reviews objected-to portions of the Magistrate Judge’s Report and

 Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

 court shall make a de novo determination of those portions of the report or specified proposed

 findings and recommendations to which objection is made.”). The Court conducting a de novo

 review examines the entire record and makes an independent assessment under the law. Douglass

 v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen




                                                   1
Case 6:20-cv-00273-JDK-KNM Document 14 Filed 06/17/20 Page 2 of 2 PageID #: 67



 days).

          Having reviewed Plaintiff’s objections de novo, the Court concludes that the objections are

 without merit and that the findings and conclusions of the Magistrate Judge are correct.

 Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED and that the

 Magistrate Judge’s Report (Docket No. 8) is ADOPTED as the opinion of this Court. It is further

          ORDERED that Plaintiff’s complaint against Defendants Putman, Bingham, and Judge

 Kennedy is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915A(b)(1). It is further

          ORDERED that Plaintiff’s complaint against the State of Texas is DISMISSED

 WITHOUT PREJUDICE for lack of subject matter jurisdiction. All motions not previously

 ruled on are DENIED AS MOOT.

          So ORDERED and SIGNED this 17th day of June, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
